Name: 78/827/EEC: Council Decision of 10 October 1978 on the provisional application to Tuvalu after its independence of the arrangements provided for in Decision 76/568/EEC
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-13

 Avis juridique important|31978D082778/827/EEC: Council Decision of 10 October 1978 on the provisional application to Tuvalu after its independence of the arrangements provided for in Decision 76/568/EEC Official Journal L 287 , 13/10/1978 P. 0032 - 0032****( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 147 , 3 . 6 . 1978 , P . 39 . COUNCIL DECISION OF 10 OCTOBER 1978 ON THE PROVISIONAL APPLICATION TO TUVALU AFTER ITS INDEPENDENCE OF THE ARRANGEMENTS PROVIDED FOR IN DECISION 76/568/EEC ( 78/827/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AS LAST AMENDED BY DECISION 78/465/EEC ( 2 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 55 ( 2 ) THEREOF , WHEREAS , PURSUANT TO THE ABOVEMENTIONED PROVISION OF DECISION 76/568/EEC THE ARRANGEMENTS PROVIDED FOR THEREIN MAY CONTINUE TO APPLY PROVISIONALLY , UNDER CONDITIONS LAID DOWN BY THE COUNCIL , TO COUNTRIES AND TERRITORIES WHICH BECOME INDEPENDENT ; WHEREAS TUVALU , WHICH APPEARS IN ANNEX I RELATING TO THE LIST OF COUNTRIES AND TERRITORIES REFERRED TO BY THAT DECISION , ACHIEVED INDEPENDENCE ON 1 OCTOBER 1978 ; WHEREAS IT SHOULD BE DECIDED TO CONTINUE TO APPLY PROVISIONALLY THE ARRANGEMENTS PROVIDED FOR IN THE ABOVEMENTIONED DECISION TO THAT STATE AND TO LAY DOWN THE CONDITIONS FOR SUCH APPLICATION , WITHOUT PREJUDICE TO SUBSEQUENT RECOURSE TO THE FIRST SUBPARAGRAPH OF ARTICLE 55 ( 2 ) AND TO ARTICLE 56 THEREOF ; WHEREAS THE ACP-EEC CONVENTION OF LOME IS OPEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 89 THEREOF , TO THE ACCESSION OF A COUNTRY OR TERRITORY TO WHICH PART FOUR OF THE TREATY APPLIES AND WHICH HAS BECOME INDEPENDENT ; WHEREAS SUCH ACCESSION CAN TAKE PLACE ONLY FOLLOWING A REQUEST BY THE STATE CONCERNED AND WITH THE APPROVAL OF THE ACP-EEC COUNCIL OF MINISTERS ; WHEREAS TUVALU HAS SUBMITTED A REQUEST FOR ACCESSION TO THE ACP-EEC CONVENTION OF LOME ; WHEREAS THE PERIOD OF PROVISIONAL APPLICATION OF DECISION 76/568/EEC TO THAT STATE SHOULD BE LIMITED ; WHEREAS , IN ORDER TO AVOID ANY BREAK IN CONTINUITY IN THE FINANCING OF DECISIONS IN FAVOUR OF TUVALU BETWEEN ITS ACCESSION TO THE ACP-EEC CONVENTION OF LOME AND THE ENTRY INTO FORCE OF THE DECISION ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND WHICH THE COUNCIL IS TO TAKE PURSUANT TO ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID SIGNED ON 11 JULY 1975 , TUVALU SHOULD BE PERMITTED TO CONTINUE TO BENEFIT UNTIL THE DATE OF THE ENTRY INTO FORCE OF THAT DECISION FROM THE PROVISIONS OF DECISION 76/568/EEC RELATING TO FINANCIAL AND TECHNICAL COOPERATION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ARRANGEMENTS LAID DOWN BY DECISION 76/568/EEC SHALL REMAIN PROVISIONALLY APPLICABLE TO TUVALU UNTIL THE LATTER ACCEDES TO THE ACP-EEC CONVENTION OF LOME BUT UNTIL 30 SEPTEMBER 1979 AT THE LATEST . HOWEVER , TUVALU SHALL CONTINUE TO BENEFIT FROM THE PROVISIONS OF THE SAID DECISION RELATING TO FINANCIAL AND TECHNICAL COOPERATION UNTIL THE DATE OF ENTRY INTO FORCE OF THE DECISION ADJUSTING THE AMOUNTS MADE AVAILABLE TO THE EUROPEAN DEVELOPMENT FUND WHICH THE COUNCIL IS TO TAKE PURSUANT TO ARTICLE 1 ( 4 ) OF THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID SIGNED ON 11 JULY 1975 . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION OF DECISION 76/568/EEC TO TUVALU AFTER IT HAS BECOME INDEPENDENT SHALL BE DEALT WITH AS NECESSARY BY DIRECT CONTACT BETWEEN THE COMPETENT AUTHORITIES OF THAT STATE AND OF THE COMMUNITY . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY FROM 1 OCTOBER 1978 . DONE AT LUXEMBOURG , 10 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT R . OFFERGELD